bo

So wa ay DW nH HB WwW

 

 

Case 2:21-cr-00093-RMP ECF No. 25

Joseph H. Harrington

Acting United States Attorney
Eastern District of Washington
Timothy J. Ohms

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 09/21/21 PagelD.62 Page 1 of 3

D ¥ mit
ire alla
mper. 8 ~T COURT
EASTERN DI E ,
2TERN DIST | OF WASHINGTON

SEP 2 4 2001

   

SEAN F, McAVOY, Cl ERK
“SPOKANE Wise DEPUTY
SPOKANE WASHINGTON ou

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,
V.
KIMBERLY ANN BRISCHLE,
Defendant.

 

The Grand Jury charges:

2:21-CR-00093-RMP
SUPERSEDING INDICTMENT

Vio: 18 U.S.C. § 2261A(2)(A), (B)
Cyberstalking
(Count 1)

18 U.S.C. § 2261A(1)(A), (B)
Interstate Stalking
(Count 2)

18 U.S.C. § 844(h) Use of Fire in
the Commission of a Federal
Felony Offense

(Count 3)

COUNT 1

Beginning on a date unknown, but by April 27, 2021, and continuing until

on or about July 20, 2021, in the Eastern District of Washington and elsewhere,

the Defendant, KIMBERLY ANN BRISCHLE, with the intent to injure, harass,

SUPERSEDING INDICTMENT - 1
Oo co ~ HA wm” BP WwW NO —

Ny NM NY NY NY NY NY NY NY eS BR Be ee eS Se eS S| eS oe
on DH NH FF WHO KH DTD OO On BDA A BW NY KF CO

 

 

Case 2:21-cr-00093-RMP ECFNo. 25 filed 09/21/21 PagelD.63 Page 2 of3

and intimidate W.B., used facilities of interstate and foreign commerce to engage
in a course of conduct that placed W.B. in reasonable fear of death and serious
bodily injury to W.B. and to a pet of W.B. and that caused and would be
reasonably expected to cause substantial emotional distress to W.B., in violation of
18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5).
COUNT 2
On or about April 28, 2021, in the Eastern District of Washington and
elsewhere, the Defendant, KIMBERLY ANN BRISCHLE, traveled in interstate
commerce with the intent to injure, harass, and intimidate W.B., and in the course
of and as a result of such travel, engaged in conduct that placed W.B. in
reasonable fear of death and serious bodily injury to W.B. and to a pet of W.B.
and that caused and would be reasonably be expected to cause substantial
emotional distress to W.B., in violation of 18 U.S.C. §§ 2261A(1)(A), (B),
2261(b)(5).
COUNT 3
On or about April 28, 2021, in the Eastern District of Washington, the
Defendant, KIMBERLY ANN BRISCHLE, knowingly used fire to commit
Interstate Stalking, a felony prosecutable in a court of the United States pursuant to

H

SUPERSEDING INDICTMENT — 2
Oo OAT Dw BW LY

_
©

— i me — 4 i — eo re
\O oo ~~] ion tn - Go ho e

to
S&S

 

Case 2:21-cr-00093-RMP ECF No. 25_ filed 09/21/21 PagelD.64 Page 3 of 3

18 U.S.C. § 2261A, by setting a residence located at 3111 E. 44th Avenue,
Spokane, Washington, on fire, in violation of 18 U.S.C. § 844(h).

DATED this ae day of September 2021.

 

Joseph H. Harrington
Acting United States Attorney

y)

Yn? Ate
Timothy J. Ohms

Assistant United States Attorney

SUPERSEDING INDICTMENT — 3

 
